DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verbauwhede (US 4,887,656, newly cited) and further in view of Morris (US 2018/0026431, of record), Bedingfield (US 2016/0017523, of record), Malik (US 4,145,467, of record), and/or Mondal (US 2018/0305860, of record).    
As best depicted in Figure 9, Verbauwhede is directed to a tire construction comprising a radial carcass structure (no reference character provided), a tread 24, and a pair of belt layers 25 formed with inclined reinforcing elements and having a width that is approximately equal to a tread width.  Verbauwhede further teaches the inclusion of a woven fabric in the tread area, wherein said fabric includes a plurality of spaced apart warp monofilaments (synthetic material such as nylon) and a plurality of spaced apart weft elements or strands/cords (corresponds with claimed multifilament yarn) (Column 2, Lines 1-35 and Column 5, Lines 65+).
In terms of the warp elements, Verbauwhede states that a thin element is desired and such is achieved when selecting a monofilament (Column 2, Lines 15-22).  While Verbauwhede fails to specifically describe the geometry of said monofilament, flat orientations are consistent with those that are commonly used in a wide variety of industries, including the tire industry.  Morris (Paragraph 39), Bedingfield (Paragraph 11), Malik (Column 3 Lines 52+), and Mondal (Paragraph 13) evidence the common disclosure of plural shapes, including rectangular or flat shapes, when forming reinforcing elements (warp and weft).  It is emphasized that a rectangular or flat shape is consistent with the general disclosure of Verbauwhede to use “thin” warp elements.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form the warp elements of Verbauwhede with a flat or rectangular shape.  Again, “flat” shapes are extensively used for  warp and weft elements in woven fabrics having any number of applications, including the tire industry.
Lastly, regarding claim 1, Verbauwhede teaches the inclusion of a surface layer with each of the warp and weft elements to provide adhesion with a surrounding elastomer (Column 2, Lines 35+).  Additionally, while not disclosed by Verbauwhede, the further use of a texturizing process is consistent with the common manner of optimizing adhesion.  It is emphasized that texturizing improves the ability for a surface layer or adhesive to penetrate into the reinforcing element, resulting in optimized adhesion to said elastomer.  One of ordinary skill in the art at the time of the invention would have found it obvious to texturize the weft elements of Verbauwhede prior to applying a surface layer or adhesive for the benefits detailed above.  It is further noted that this position was set forth by the Examiner in the previous communication and remains unchallenged by Applicant- as such, it is taken to be Admitted Prior Art (see MPEP 2144.03).     
With respect to claim 2, Applicant’s original disclosure (Paragraph 111) states that “the weft cords 320 may include flat textured multifilament cords as each weft cord 320 extends traverse to the monofilament warp cords 310. Such a construction may stop crack propagation along the length of the warp cord 320, function as a stitch for securing both sides of a possible crack…..”.  Thus, since the modified fabric of Verbauwhede includes flat textured multifilament cords, it reasons that such would function in an analogous manner to the claimed invention (does not appear that additional structural elements are required).
As to claims 4 and 5, as evidenced above, both monofilaments and multifilaments are commonly described as having any number of common configurations, including rectangle configurations (corresponds with claimed thin or flat monofilament) and oblong/cylindrical configurations.
Regarding claim 7, Verbauwhede refers to a surface layer and such would be well recognized as corresponding to the claimed adhesive dip.
With respect to claims 8 and 9, it appears that the woven fabric of Verbauwhede would have a lateral stiffness in accordance to the claimed invention (lack of structural distinction between the claimed fabric and that taught by Verbauwhede).
4.	Claim(s) 1, 2, 4, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (JP 2006-111071, newly cited) and further in view of Morris, Bedingfield, Malik, and/or Mondal.
	As best depicted in Figure 1, Hirano is directed to a tire construction comprising a fabric layer 2, wherein said fabric layer includes monofilament warp elements (e.g. polyamide, polyester) (Paragraphs 16 and 17).  Hirano also states that such monofilaments have an aspect ratio as small as 0.3 (ratio between dimensions a and b) (Paragraph 9) and such a small ratio is seen to correspond with a “flat” monofilament”.  In the instance where only said warp elements are formed with organic monofilaments, weft elements would be formed with multifilament yarns (Paragraphs 5 and 13).  It is emphasized that while Hirano teaches a preferred embodiment in which each of the warp and weft elements is a monofilament, the reference clearly encompasses embodiments in which monofilaments are only used in the warp elements (Paragraph 17).
	With further respect to the weft elements, flat orientations are consistent with those that are commonly used in a wide variety of industries, including the tire industry.  Morris (Paragraph 39), Bedingfield (Paragraph 11), Malik (Column 3 Lines 52+), and Mondal (Paragraph 13) evidence the common disclosure of plural shapes, including rectangular or flat shapes, when forming reinforcing elements (warp and weft).  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to form the weft elements of Hirano with a flat or rectangular shape.  Again, “flat” shapes are extensively used for warp and weft elements in woven fabrics having any number of applications, including the tire industry.   
	Lastly, regarding claim 1, Hirano teaches the inclusion of a surface layer (adhesive) (Paragraph 20).  Additionally, while not disclosed by Hirano, the further use of a texturizing process is consistent with the common manner of optimizing adhesion.  It is emphasized that texturizing improves the ability for a surface layer or adhesive to penetrate into the reinforcing element, resulting in optimized adhesion to said elastomer.  One of ordinary skill in the art at the time of the invention would have found it obvious to texturize the weft elements of Hirano prior to applying a surface layer or adhesive for the benefits detailed above.  It is further noted that this position was set forth by the Examiner in the previous communication and remains unchallenged by Applicant- as such, it is taken to be Admitted Prior Art (see MPEP 2144.03).     
	With respect to claims 4 and 5, ratios as small as 0.3 appear to be consistent with a thin or oblong warp element.
	Regarding claim 7, as noted above, Hirano teaches a common adhesive layer.
	As to claims 8 and 9, it appears that the woven fabric of Hirano would have a lateral stiffness in accordance to the claimed invention (lack of structural distinction between the claimed fabric and that taught by Hirano).
	With respect to claim 10, the fabric of Hirano includes warp elements at a loading between 10 and 60 elements per 5 cm (Paragraph 19).  This general disclosure suggests the presence of warp elements at a uniform spacing.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 7, 2022